Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Amendment filed on 05/27/2022
In the Instant Amendment, claims 1, 10 and 19 have been amended; Claims 1, 10 and 19 are independent claims.  Claims 1-19 have been examined and are pending in this application.  This Action is made FINAL. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 19, in the remark filed on 05/27/2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270 3230 to schedule an interview.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fogu et al. (“Fogu,” US 2021/0058352), filed on Aug. 22, 2019 in view of Yu et al. (“Yu,” US 2017/0200202), published on July 13, 2017.
Regarding claim 1, Fogu a method for displaying a widget, comprising: 
acquiring display content and timing duration of the widget based on a task achieved by a current page, wherein the task comprises performing a certain operation over the timing duration (pars. 0018, 0080, 0083-0086; Figs. 2A-2C; the instruction to present the notification 206 may include a duration of time to present the notification 206 (e.g., 3 seconds, 5 seconds, 8 seconds, etc.); a visual indicator such as a progress bar 208 may also be displayed (e.g., proximate the notification 206), visually indicating the elapsed and/or remaining duration of time that the notification 206 is displayed; see also pars. 0087-0089 and Figs. 3-5); 
displaying the widget with the display content on the current page and recording [[time]] information, wherein the [[time]] information is used for indicating displaying duration of the widget (pars. 0083-0087; Figs. 2A-2C and 3A-3C; notification 206/314/406 and progress bar 208/318/408); and 
updating the widget for displaying that the task is in a completed state in response to the displaying duration reaching to the timing duration (pars. 0083-0087; Figs. 2A-2C and 3A-3C; update progress bar 208/318/408).
Fogu does disclose time information on the progress bar as disclose above, but does not explicitly disclose recording time information.
However, Yu discloses a method/system for service enablement that displays a timer with time information for indicating displaying duration of a notification (Yu: par. 0048; Figs. 4C-4D; red-envelope icon 418 “floating” including a timer (i.e., “00:03”) above other chat content is displayed; to prevent prolonged disturbance to normal communications, a timer can also be displayed, indicating the remaining display time of this special red-envelope-receiving page. After the time is up, icon 418 disappears and the normal chat interface (e.g., the one shown in FIG. 4C) will be displayed)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yu with the system/method of Fogu.  One would have been motivated to provide users with a means for indicating remaining display time of a notification and/or object (Yu: par. 0048).
Regarding claim 2, Fogu and Yu disclose the method of claim 1.
Fogu further discloses providing an entrance for opening a second page on the widget in response to the displaying duration reaching to the timing duration (Fogu: par. 0088; Fig. 3B; notification 314 and progress bar 318 are disappeared); 
Yu further discloses opening the second page in response to receiving an input with respect to the entrance, wherein the second page is a parent page of the current page (Yu: pars. 0059-0060 and 0068-0070; Figs 5E-5F); and 
displaying the widget with general content on the second page (Yu: Yu: pars. 0059-0060 and 0068-0070; Figs 5E-5F).
The motivation is the same that of claim 1 above.
Regarding claims 10-11, claims 10-11 are directed to device associated with the method claimed in claims 1-2; Claims 10-11 are similar in scope to claims 1-2, and are therefore rejected under similar rationale. 
Regarding claim 19, claim 19 is directed to non-transitory computer-readable storage medium associated with the method claimed in claim 1; Claim 19 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fogu et al. (“Fogu,” US 2021/0058352), filed on Aug. 22, 2019 in view of Yu et al. (“Yu,” US 2017/0200202), published on July 13, 2017, and further in view of Qi, (US 2019/0206408), published on July 5, 2019. 
Regarding claim 3, Fogu and Yu disclose the method of claim 1
Fogu and Yu disclose displaying the widget with the display content on the current page as recited above, but Fogu and Yu do not explicitly disclose recording time information comprises: generating a timing thread; and generating a message passing object, wherein the message passing object is used for passing timing information of the timing thread to a progress bar component; wherein starting the timing thread, and displaying the widget with the progress bar component and the display content on the current page by passing the timing information to the progress bar component through the message passing object. 
However, Qi discloses a method posting comments to a live video, wherein said recording time information comprises: generating a timing thread; and generating a message passing object, wherein the message passing object is used for passing timing information of the timing thread to a progress bar component; wherein starting the timing thread, and displaying the widget with the progress bar component and the display content on the current page by passing the timing information to the progress bar component through the message passing object (Qi: pars. 0045-0049; Figs. 3-4; the post 320 are any posts or notifications that are be displayed to users 101 in their timelines at or after the start time of a live video; a comment 425, the reactions elements 440 display in live video 410). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Qi with the method/system of Fogu and Yu to enable users to generate comments and post for viewing along with the live video (Qi: pars. 0045-0049). 
Regarding claim 12, claim 12 is directed to device associated with the method claimed in claim 3; Claim 12 is similar in scope to claim 3, and is therefore rejected under similar rationale. 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fogu et al. (“Fogu,” US 2021/0058352), filed on Aug. 22, 2019 in view of Yu et al. (“Yu,” US 2017/0200202), published on July 13, 2017, and Qi, (US 2019/0206408), published on July 5, 2019, and further in view of Nakajima, (US 2019/0306486), published on October 3, 2019. 
Regarding claim 4, Fogu, Yu and Qi disclose the method of claim 3, but do not explicitly disclose generating an external interface for the progress bar component, wherein the external interface is used for one or more of: starting timing, stopping timing, pausing timing, or resuming paused timing. 
However, Nakajima discloses a method for implementing the moving image playback function, further comprising: generating an external interface for the progress bar component, wherein the external interface is used for one or more of: starting timing, stopping timing, pausing timing, or resuming paused timing (Nakajima: pars. 0049-0051; Fig. 3; a user interface 300 includes a playback button 301, a stop button). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Nakajima with the method/system of Fogu, Yu and Qi to allow user control playback video.
Regarding claim 13, claim 13 is directed to device associated with the method claimed in claim 4; Claim 13 is similar in scope to claim 4, and is therefore rejected under similar rationale. 10. 
Claims 5-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fogu et al. (“Fogu,” US 2021/0058352), filed on Aug. 22, 2019 in view of Yu et al. (“Yu,” US 2017/0200202), published on July 13, 2017, and further in view of Assuncao Aguiar et al., (“Assuncao,” US 2017/0366579), published on December 21, 2017. 
Regarding claim 5, Fogu and Yu disclose the method of claim 1, but do not explicitly disclose wherein the display content comprises a plurality of characters, and said displaying the widget with the display content on the current page comprises: displaying all characters by adjusting a font size of the characters; or adjusting the font size to a smallest font. 
However, Assuncao discloses a method for online editing to create artwork with layers, wherein the display content comprises a plurality of characters, and said displaying the widget with the display content on the current page comprises: displaying all characters by adjusting a font size of the characters; or adjusting the font size to a smallest font (Assuncao: pars. 00058-0059, 0073; Fig. 10-11a). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Assuncao with the method/system of Fogu and Yu to enable users to change/edit size of font in a widget/website.
Regarding claim 6, Fogu and Yu disclose the method of claim 1.
Fogu and Yu do not explicitly disclose generating a service proxy comprising a TextPaint class in a TextView class, wherein adjusting the font size of the plurality of characters is based on the TextPaint class.
However, Assuncao discloses generating a service proxy comprising a TextPaint class in a TextView class, wherein adjusting the font size of the plurality of characters is based on the TextPaint class (Assuncao: pars. 00058-0059, 0073; Fig. 10-11a). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Assuncao with the method/system of Fogu and Yu to enable users to changes/edit size of font in a widget/website. 
Regarding claim 7, Fogu and Yu discloses the method of claim 1.
Fogu and Yu do not explicitly disclose adjusting a display position of the widget based on the touch trajectory, wherein the display position matches the touch trajectory select. 
However, Assuncao discloses a method for online editing to create artwork with layers, wherein adjusting a display position of the widget based on the touch trajectory, wherein the display position matches the touch trajectory select (Assuncao: pars. 0055-0059; Figs 9a-11a). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Assuncao with the method/system of Fogu and Yu to enable users to change/edit size of font in a widget/website. 
Regarding claim 8, Fogu, Yu and Assuncao disclose the method of claim 7.
Fogu further discloses detecting a touch trajectory of an external medium on the current page (par. 0080; Figs. 2A-2B).
Assuncao further discloses a method for online editing to create artwork with layers; wherein determining an attaching point in response to the touch trajectory being terminated, wherein the attaching point is closest to an ending position of the touch trajectory on a boundary of the current page; and determining a final display position of the widget based on a position of the attaching point (Assuncao: pars. 0055-0059; Figs. 9a-11a). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Assuncao with the method/system of Fogu and Yu to enable user to change/edit size of font in a widget/website. 
Regarding claim 9, Fogy, Yu and Assuncao disclose the method of claim 7.
Fogy further discloses the method, wherein implementation codes of the widget are located in Activity layer or Window layer (par. 2A-2B and 3A-3B). 
Regarding claims 14-18, claims 14-18 are directed to device associated with the method claimed in claims 5-9 respectively; Claims 14-18 are similar in scope to claims 5-9 respectively, and are therefore rejected under similar rationale.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINH K PHAM/
Primary Examiner, Art Unit 2174